Citation Nr: 0416848	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  96-12 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to an undiagnosed illness.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the right knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the left knee.

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the right ankle.

5.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the left ankle.

6.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the right hip.

7.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the left hip.

8.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left great toe.

9.  Entitlement to service connection for chronic fatigue and 
a sleep shift disorder, to include as due to an undiagnosed 
illness.

10.  Entitlement to service connection for shortness of 
breath, to include as due to an undiagnosed illness.

11.  Entitlement to service connection for depression, to 
include as due to an undiagnosed illness.

12.  Entitlement to service connection for a myocardial 
infarction, claimed as chest pain, to include as due to an 
undiagnosed illness.

13.  Entitlement to service connection for sexual 
dysfunction, to include as due to an undiagnosed illness.

14.  Entitlement to service connection for dizziness, to 
include as due to an undiagnosed illness.

15.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

16.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1974, from October 1981 to February 1982, from October 1988 
to April 1989, and from September 1990 to February 1992, in 
addition to multiple periods of active duty with the Army 
reserve and the Ohio National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio in September 1993, July 1998, and June 2000. 

In a May 2000 decision, the Board denied all of the service 
connection claims addressed in this decision.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), which, following a 
motion by the Secretary of Veterans Affairs, vacated the 
Board's decision in part and remanded the case back to the 
Board.  The Board subsequently remanded this case back to the 
RO in August 2001.  Upon this case's return to the Board, the 
veteran has also perfected an appeal of seven increased 
rating claims.  

In January 2004, the Board remanded this case back to the RO 
for a VA Travel Board hearing.  In a May 2004 submission, 
however, the veteran's representative indicated that the 
veteran was waiving his right to a hearing.  38 C.F.R. 
§ 20.704(e) (2003).

In a November 2002 submission, the veteran's representative 
raised the issues of entitlement to earlier effective dates 
for all service-connected disabilities, save for the 
veteran's left great toe.  This matter is referred back to 
the RO for appropriate action.

The claims of entitlement to an initial evaluation in excess 
of 10 percent for degenerative arthritis of the right knee; 
entitlement to an initial evaluation in excess of 10 percent 
for degenerative arthritis of the left knee; entitlement to 
an initial evaluation in excess of 10 percent for 
degenerative arthritis of the right ankle; entitlement to an 
initial evaluation in excess of 10 percent for degenerative 
arthritis of the left ankle; entitlement to an initial 
evaluation in excess of 10 percent for degenerative changes 
of the right hip; entitlement to an initial evaluation in 
excess of 10 percent for degenerative changes of the left 
hip; entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left great toe; 
and entitlement to service connection for chronic fatigue and 
a sleep shift disorder, shortness of breath, depression, a 
myocardial infarction claimed as chest pain, sexual 
dysfunction, dizziness, headaches, and memory loss, all to 
include as due to an undiagnosed illness, will be addressed 
in the REMAND section of this decision.  Accordingly, this 
appeal is, in part, REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, and VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's hypertension was first manifest within one 
year following service.

CONCLUSION OF LAW

Hypertension was incurred as a result of service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  The Board has considered 
this new legislation with regard to the issue of entitlement 
to service connection for hypertension but finds that, given 
the favorable action taken below, no further assistance in 
developing the facts pertinent to this limited issue is 
required at this time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
cardiovascular diseases, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Board is aware that the veteran has applied for service 
connection for hypertension under the theory that he has an 
undiagnosed illness attributable to service in Southwest 
Asia.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  For 
reasons described below, however, the Board finds no reason 
to consider these provisions in the present case.

Indeed, there is evidence supporting the finding of 
hypertension within one year following service.  In this 
regard, the Board notes that the veteran had high blood 
pressure on several occasions during service, with blood 
pressure of 130/90 in November 1991 and systolic pressure of 
162 and 182 in December 1991.  A treatment record from 
November 1992 contains a provisional diagnosis of mild to 
moderate hypertension.  Blood pressure readings from this 
date were 145/84 and 142/80, and an assessment of borderline 
hypertension was rendered.  This assessment is also noted in 
December 1993 private medical record.  An August 2002 
statement from Stephen R. Beck, M.D., indicates that the 
veteran "has a long history of problems with hypertension."

Given this evidence of high blood pressure in service and 
borderline hypertension in November 1992, the Board finds 
that it is more likely than not the veteran's currently 
diagnosed hypertension was incurred within one year following 
service.  Accordingly, under 38 C.F.R. §§ 3.307 and 3.309, 
service connection is warranted for this disorder, and the 
veteran's claim is granted.


ORDER

The claim of entitlement to service connection for 
hypertension is granted.







REMAND

In this case, the RO issued a VCAA notification letter in 
September 2001.  This letter, however, concerned only the 
service connection claims on appeal and did not address the 
veteran's increased rating claims.  The veteran has therefore 
not been notified of the type of evidence needed to support 
these claims and the relative duties of VA and the veteran in 
obtaining such evidence.  In the absence of such 
notification, these claims are not ready for Board review at 
the present time, and a further VCAA notification letter must 
be sent.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Board has also reviewed the veteran's October 2002 VA 
chronic fatigue syndrome examination report and observes that 
it contains virtually no findings regarding his degenerative 
arthritis of the left great toe.  As such, a more thorough 
examination addressing this service-connected disability is 
necessitated.

Additionally, a review of the claims file reveals that the 
veteran has been diagnosed with a sleep shift disorder, 
asthma, and several psychiatric disorders (dysthymia, a 
delayed grief reaction).  To date, however, the veteran's 
examiners have not addressed whether these diagnosed 
disorders are etiologically related to service.  Such 
opinions are necessary, as the veteran was noted to have 
shortness of breath in service and was treated for fatigue 
and psychiatric complaints soon after service.

As to the veteran's complaints of a myocardial infarction 
claimed as chest pain, sexual dysfunction, dizziness, 
headaches, and memory loss, it remains unclear whether the 
symptoms reported by the veteran correspond to known clinical 
diagnoses.  Because these claims are based on an 
"undiagnosed illness" theory under 38 C.F.R. § 3.317, a 
comprehensive VA examination addressing the precise nature 
and etiology of these claimed disorders is "necessary" in 
view of 38 U.S.C.A. § 5103A(d).

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be sent a letter 
explaining, in terms of 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002), the need 
for additional evidence regarding the 
service connection and increased 
evaluation claims on appeal.  By this 
letter, the veteran must be informed 
about the information and evidence that 
is necessary to substantiate the claims, 
notified of the type of evidence that VA 
will seek to provide, informed of the 
type of evidence that he is expected to 
provide, and requested to provide any and 
all relevant evidence currently in his 
possession.  The veteran should be 
allowed a reasonable period of time in 
which to respond prior to further 
adjudication.

2.  The veteran should then be afforded a 
VA general medical examination.  The 
examiner must be provided with the 
veteran's claims file and must review the 
entire claims file in conjunction with 
the examination.

First, the examiner should address the 
veteran's service-connected degenerative 
arthritis of the left great toe.  The 
examiner should conduct range of motion 
testing and should address the presence 
and extent of any painful motion or 
functional loss due to pain.  Any 
radiological studies deemed necessary 
should be performed as well.

Second, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the veteran's 
currently diagnosed sleep shift disorder 
and asthma are etiologically related to 
service.

Third, as to the veteran's claimed 
myocardial infarction claimed as chest 
pain, sexual dysfunction, dizziness, and 
headaches, the examiner should first note 
if these claimed disorders are chronic in 
nature.  If so, the examiner should next 
state whether these symptoms are 
attributable to known clinical diagnoses.  
For each disorder that is attributed to a 
known clinical diagnosis, the examiner 
should then offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that such disorder is 
etiologically related to service.

All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.

3.  The veteran should also be afforded a 
VA psychiatric examination addressing the 
nature and etiology of his claimed 
depression and memory loss.  The examiner 
must be provided with the veteran's 
claims file and must review the entire 
claims file in conjunction with the 
examination.

As to the veteran's depression, the 
examiner should provide a diagnosis 
corresponding to the veteran's current 
psychiatric disorder, if present, and 
then offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that such 
disorder is etiologically related to 
service.

As to the veteran's claimed memory loss, 
the examiner should first note if this 
claimed disorder is chronic in nature.  
If so, the examiner should next state 
whether this symptom is attributable to a 
known clinical diagnosis.  If the 
disorder is attributed to a known 
clinical diagnosis, the examiner should 
then offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that such 
disorder is etiologically related to 
service.

All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.

4.  Then, after all requested development 
is determined to be completed in full, 
the claims of entitlement to an initial 
evaluation in excess of 10 percent for 
degenerative arthritis of the right knee; 
entitlement to an initial evaluation in 
excess of 10 percent for degenerative 
arthritis of the left knee; entitlement 
to an initial evaluation in excess of 10 
percent for degenerative arthritis of the 
right ankle; entitlement to an initial 
evaluation in excess of 10 percent for 
degenerative arthritis of the left ankle; 
entitlement to an initial evaluation in 
excess of 10 percent for degenerative 
changes of the right hip; entitlement to 
an initial evaluation in excess of 10 
percent for degenerative changes of the 
left hip; entitlement to an initial 
evaluation in excess of 10 percent for 
degenerative joint disease of the left 
great toe; and entitlement to service 
connection for chronic fatigue and a 
sleep shift disorder, shortness of 
breath, depression, a myocardial 
infarction claimed as chest pain, sexual 
dysfunction, dizziness, headaches, and 
memory loss, all to include as due to an 
undiagnosed illness, should be 
readjudicated.  

If the determination of one or more of 
these claims remains less than fully 
favorable to the veteran, he should be 
furnished with a Supplemental Statement 
of the Case and allowed an appropriate 
period of time in which to respond before 
this case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This appeal must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



